Name: Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 7 . 84 No L 198/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China Whereas it is necessary to ensure that the purpose of the Agreement should not be obstructed by deflection of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved ; Whereas compliance with the quantitative limits on exports established under the Agreement is ensured by a double-checking system ; whereas the effectiveness of these measures depends on the Community establishing a set of quantitative limits to be applied to imports of all products from China which are subject to quantitative limitations ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof. Having regard to the proposal from the Commission, Whereas in 1979 the Community negotiated an Agreement with the People's Republic of China (hereinafter referred to as 'China') on trade in textile products ; whereas this Agreement was implemented by Regulation (EEC) No 3061 /79 ('), as last amended by Regulation (EEC) No 109/84 (*); Whereas the Community has negotiated with China a supplementary Protocol to the Agreement; whereas the Community and China have decided that the provisions of the Protocol shall be fully implemented as from 1 January 1984 until 31 December 1988 ; Whereas it is necessary, with a view to implementing the provisions of the Agreement as amended by the supplementary Protocol (hereinafter referred to as 'the Agreement') to establish new specific common rules for imports of certain textile products origin ­ ating in China ; Whereas products entering the customs territory of the Community under the arrangements for inward processing or other temporary admission arrange ­ ments and intended for re-exportation out of the said territory in the same state or after processing should not be subject to such quantitative limits ; Whereas special rules are required for products re ­ imported under the arrangements for outward processing ; Whereas, in order to apply quantitative limits in conformity with the Agreement, it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States, and that the import auth ­ orizations be issued by the Member States' authorities in accordance with the double-checking system defined in the Agreement ; Whereas , however, it is desirable, in the interests of clarity and administrative efficiency, to draw up a new, comprehensive Regulation rather than extend and amend Regulation (EEC) No 3061 /79 ; whereas Regulation (EEC) No 3061 /79 should therefore be repealed ; (') OJ No L 345 , 31.12. 1979, p. 1 . (') OJ No L 15 , 18 . 1 . 1984, p. 1 . Whereas, in order to ensure the best possible utilization of the Community quantitative limits, they No L 1 98 /2 Official Journal of the European Communities 27. 7 . 84 should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however, the extent of the disparities existing in the conditions for importation of these products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually ; whereas, for these reasons, allocation of supplies cannot immediately be effected on the basis of requirements alone ; circumvented; whereas China also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas, in the absence of agreement with China within the time limit provided, the Community may, where clear evidence of circumvention is provided, apply the equivalent adjustment; Whereas, in order inter alia to comply with time limits set in the Agreement, it is necessary to establish a rapid and efficient procedure for introducing such quantitative limits and concluding such Agreements with China; Whereas, for practical reasons, it is convenient to make use, for the purposes enumerated above, of the management committee already set up by Regulation (EEC) No 3589/82 (*); Whereas the provisions of this Regulation must be applied in conformity with the Community's inter ­ national obligations, in particular with those arising from the Agreement, HAS ADOPTED THIS REGULATION : Whereas it is also necessary to maintain efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the Agreement; Whereas, in respect of certain textile products under limitation, the Agreement provides for a consultation procedure with China whereby a limit to the growth of imports of a product may be agreed where significant use of its related quantitative limit follows a marked under-use ; whereas China also agreed to limit its exports, from the time of the consultation request, to a level established in the Agreement ; whereas , in the absence of agreement within the specified time limits, China agreed to limit the growth in its exports to a level established in the Agreement ; Whereas, in the case of products not subject to quantitative limitation, the Agreement provides for a consultation procedure whereby, in the event that the volume of imports of a given category of products into the Community or one of its regions exceeds a certain threshold, agreement can be reached with China on the introduction of quantitative limits ; whereas China also undertakes to limit its exports from the date of a request for such consultations, at the level indicated by the Community ; whereas, if no agreement is reached with China within the period stipulated, the Community may introduce quantitative limits at a specific annual or multiannual level ; Article 1 1 . This Regulation shall apply to imports into the Community of the textile products listed in Annex I and originating in China. 2. The classification of the products listed in Annex I shall be based on the nomenclature of the Common Customs Tariff and on the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE), without prejudice to Article 3 (6). The procedures for the application of this paragraph are laid down in Annex V. 3 . Subject to the provisions of this Regulation, the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect to such restrictions. Article 2 1 . The origin of the products referred to in Article 1 ( 1 ) shall be determined in accordance with the rules in force in the Community. Whereas the Agreement established a system of cooperation between the Community and China with the aim of preventing circumvention by means of transhipment, re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with China on an equivalent adjustment to the relevant quantitative limit when it appears that the Agreement has been C) OJ No L 374, 31 . 12 . 1982, p. 106. 27.7.84 Official Journal of the European Communities No L 198/3 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annex IV. statistics of the Community and the statistics of trade between Member States (NIMEXE) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . Article 4 1 . The quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VI which are accompanied on importation by a certificate issued by the competent authorities of China in accordance with the provisions of Annex VI and which fulfil the other conditions laid down therein . 2. The release for free circulation in the Community of the textile products referred to in paragraph 1 and originating in China shall be granted only for those products covered by an import document issued by the competent authorities of the Member States, provided that similar machine-made products are subject to the quantitative limits referred to in Article 3 . The said import document shall be issued auto ­ matically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 , issued by the competent authorities of China . The import document shall be valid for six months and shall state the grounds for exemption as given in the certificate referred to in paragraph 1 . Article 5 1 . Should the level of imports into the Community or any of its regions, of products falling within a given group I category referred to in Article 3 and originating in China, exceed, m the course of a calendar year, the level of the preceding calendar year by 10 % of the quantitative limit for the current year in respect of that category, these imports may be made subject to the measures provided for in this Article . 2 . Paragraph 1 shall not apply where the quantitative limit established under Article 3 for the products within the category in question originating in China is less than 1 % of total Community imports in 1982 for that category. Paragraph 1 shall not apply where the level of imports of products within the category in question originating in China during the current year is less than 50 % of the Community or regional quantitative limits established under Article 3 . Article 3 1 . The importation into the Community of the textile products listed in Annex III, originating in China and shipped between 1 January 1984 and 31 December 1988 shall be subject to the annual quantitative limits laid down in that Annex . 2 . The release for free circulation in the Community of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States ' authorities in accordance with Article 1 1 . 3 . The authorized imports shall be charged against the quantitative limits laid down for the year in which the products are shipped in China. In this Regulation, shipment of products shall be considered to have taken place on the date of their loading onto the exporting aircraft, vehicle or vessel . 4 . Imports of products not subject to quantitative limitation before 1 January 1984 which were in the course of shipment to the Community before that date shall not be subject to the quantitative limits referred to in this Article, provided that they were shipped in China before 1 January 1984 . Imports of products not subject to quantitative limitation before 1 January 1984, shipped in China on or after 1 January 1984, shall be subject to and charged against the quantitative limits referred to in paragraph 1 . These limits shall not, however, prevent the importation of such products as were shipped in China between 1 January 1984 and the date of entry into force of this Regulation . 5 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1984 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents, and to the same import conditions , as before 1 January 1984 . 6 . The definition of quantitative limits laid down in Annex III and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 16 where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade No L 198/4 Official Journal of the European Communities 27. 7. 84 4 . The consultations with China which are provided for in paragraph 3 (a) may lead to the conclusion of an arrangement between China and the Community or the adoption of joint conclusions on the modification of the quantitative limit in question or on the suspension, wholly or in part, of the provisions of Article 9 and on the compensation referred to in paragraph 3 . 5 . Should the Community and China fail to reach a satisfactory solution within 15 days following the opening of consultations and at the latest within one month following the request for consultations, the provisions of Article 9 may, for the category of products in question, be wholly or in part suspended, or the quantitative limit established under Article 3 may be modified so as to restrain exports to the Community or any of its regions to 125% of imports attained during the preceding calendar year or to the level of exports up to the date of the request for consultations plus the level of exports provided for during the consultation period under paragraph 4, whichever is the higher. The application of the measures provided for in this paragraph shall be limited to the year in which they are taken . Should the provisions of this paragraph be applied, an offer of equitable and quantifiable compensation shall be maintained . 3 . Where the Commission finds, in accordance with the procedure laid down in Article 16 , that the conditions set out in paragraphs 1 and 2 are fulfilled and considers that it is necessary, in the case of a given category of product, to :  suspend wholly or in part the application of the provisions of Article 9, or  modify the quantitative limit established under Article 3 , and  compensate in an equitable and quantifiable manner, in respect of China, for the measures referred to in the first and second indents of this paragraph, the Commission, with the concurring opinion of the Committee under the procedure in Article 16, shall : (a) open consultations with China, in accordance with the procedure set out in Article 15 , with a view to reaching agreement or joint conclusions in respect of the category of products in question on :  the suspension, wholly or in part, of the provisions of Article 9, or  the modification of the quantitative limit established under Article 3 , as well , as the corresponding equitable and quantifiable compensation ; (b) as a general rule, pending a mutually satisfactory solution, request China to restrain , for a pro ­ visional one-month period from the date of notification of the request for consultations , exports to the Community or to one or more of its regions, of the category of products in question. This provisional limit shall be equal to one-twelfth of the level of imports of the category of products in question from China during the preceding calendar year ; (c) pending the conclusion of the consultations requested, apply to the imports of the category of products in question quantitative limits identical to those requested of China, pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations. The measures taken under this paragraph shall be the subject of a Commission communication published forthwith in the Official Journal of the European Communities. 6 . The arrangements provided for in paragraph 4 shall be concluded and the measures provided for either in paragraphs 3 and 5 or in the arrangement or joint conclusions referred to in paragraph 4 shall be decided in accordance with the procedure laid down in Article 16. 7 . The annual level of the quantitative limits modified under paragraphs 3 to 6 may not be less than the level of imports into the Community or into the region concerned in 1982, of products of the same category originating in China. 8 . The quantitative limits modified in accordance with paragraphs 4 and 6 in any year preceding 1988 shall be subject to a growth rate so as to ensure that the level of the quantitative limit established under Article 3 for the year 1988 is regained in that year. 9 . Where this Article is applied in respect of one or more Community regions, the compensation referred to in paragraphs 3 , 4 and 5 will concern the region or regions of the Community in respect of which 27.7.84 Official Journal of the European Communities No L 198/5 measures of limitation or restraint are taken under this Article . utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States . 10 . Notwithstanding any limitations established under this Article, goods already shipped before the date of notification of the request for consultations referred to in paragraph 3 shall be admitted, provided that they would have been admitted in the absence of any measures taken under this Article. 2 . The allocation of the Community quantitative limits shall be adapted in accordance with the procedure laid down in Article 16 and according to the criteria defined in paragraph 1 where this proves necessary, particularly in view of trends in patterns of trade, in order to ensure their improved utilization. 3 . In cases referred to in paragraph 1 which are of particular economic importance to one or more Member States , the Commission shall , however, refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty. Article 6 1 . The quantitative limits referred to in Article 3 shall not apply to products admitted into the customs territory of the Community under the arrangements for inward processing or other suspensive arrangements , provided that they are declared to be for re-export under such a system outside the said territory in the same state or after processing. The subsequent release for free circulation of the products referred to in the first subparagraph shall be subject to the quantitative limits referred to in Article 3 and to the presentation of an import auth ­ orization or equivalent document issued in accordance with Article 3 (2), and the products so released shall be charged against the quantitative limit established for the year for which the export licence was issued . Article 8 In order that the Comm unity textile and clothing industry may benefit from the utilization of all the quantitative limits established in Annex III and in particular those established for categories 2 , 3 and 37, and in order to contribute to the improvement of supplies to these industries of raw silk, silk waste, angora and cashmere, the Commission shall , at the request of one or more Member States, submit to the Chinese authorities before 1 December of each Agreement year a list of interested manufacturing and processing companies and, where appropriate, the quantities of products requested by the companies concerned. 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the Community, they shall inform the Commission thereof and issue additional import authorizations for the same products and the same quantities in accordance with Article 3 (2). Imports effected under cover of such authorizations shall not be charged against the quantitative limit for the current year or the following year. 3 . Subject to the conditions laid down in Annex VII, reimports into the Community of textile products , after processing in China, shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community. Article 9 1 . China may, after notifying the Commission in advance, utilize the shares allocated to Member States in the following ways : (a) Advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year. (b) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 5 % of the share for the year of actual utilization . Article 7 1 . The Community quantitative limits shall be allocated in such a way as to ensure the improved No L 198 /6 Official Journal of the European Communities 27 . 7.84 the Committee referred to in Article 16, open up additional possibilities for imports into that Member State. In an emergency, the Commission shall open consul ­ tations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date. (c) Transfers of quantities in group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers between categories 2 and 3 are governed by the provisions of the Appendix to Annex III,  transfers between categories 4, 5 , 6, 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made. Transfers of quantities into the different cate ­ gories in group II or III may be made from any category in group I, II or III subject to a maximum of 5 °/o of the share established for the category to which the transfer is made . The table of equivalence applicable to the abovementioned transfers is given in Annex I. 2 . In the event of recourse by China to the provisions of paragraph 1 , the Commission shall notify the authorities of the Member State concerned, which shall authorize the imports in question in accordance with the double-checking system defined in Annex V. 3 . Where a Member State's share has been increased by the application of paragraph 1 above or of Article 10, or where further possibilities for imports into that Member State have been created under Article 10, such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or subsequent years. Article 10 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notify the Commission accordingly. 2 . The quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 16 where it appears that additional imports are required . 3 . At the request of a Member State which finds that it requires additional imports, either on the occasion of fairs or where it has issued import auth ­ orizations or equivalent documents for up to 80 % of its national share, the Commission may, after oral or written consultations with the Member States within Article 11 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (2) up to the amount of their shares, taking into account the measures taken pursuant to Articles 5 , 7, 9 and 10. 2 . The import authorizations or equivalent docu ­ ments shall be issued in accordance with Annex V. 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those auth ­ orizations or documents. 4. The competent authorities of the Member States shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in China. However, if the competent authorities of a Member State have not been informed by the competent auth ­ orities of China of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State, the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place. Article 12 1 . The importation into the Community of textile products listed in Annex I, originating in China and not subject to the quantitative limits referred to in Article 3 , shall be subject to a system of administrative control . 2 . Should imports into the Community of products falling within any given category, referred to in paragraph 1 , not subject to the arrangements laid down in Annex VII and originating in China exceed, in relation to the preceding calendar year's total imports into the Community of products in the same 27.7.84 Official Journal of the European Communities No L 198/7 category, the percentages indicated below, such imports may be made subject to quantitative limits under the conditions laid down in this Article :  for all categories of group I products : 0,5 %,  for all categories of group II products : 2,5 %,  for all categories of group III products : 5,0 %. These arrangements may be limited to imports into specific regions of the Community. 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2, the percentage set for that region in the table below, such imports may be made subject to quantitative limits in the region in question : Germany Benelux France Italy Denmark Ireland United Kingdorri Greece 28,5 % 10,5 % 18,5 °/o 15 °/o 3 % 1 % 23,5 % 2 °/o the request for consultation is made. Such pro ­ visional limit shall be established at 25 °/o of the level of ifnports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultation or 25 % of the level resulting from the application of die formula set out in paragraph 2, whichever is the higher; (c) it may, pending the outcome of the requested consultations, apply to the imports of the category of products in question quantitative limits identical to those requested of China pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations. Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities. 6 . The consultations with China which are provided for in paragraph 5 (a) may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the introduction and level of quantitative limits. Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking systeem. 7. Should the Community and China be unable in the course of consultations to reach a satisfactory solution within one month following the opening of consultations and, at the latest, within two months following notification of the request for consultations, the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106 °/o of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher. 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for either in paragraphs 5 and 7 or in the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 16. 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating in China. 5 . Where the Commission finds, in accordance with the procedure laid down in Article 16, that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category of products should be made subject to a quantitative limit, with the concurring opinion of the Committee under the procedure in Article 16 : (a) it shall open consultations with China, in accordance with the procedure specified in Article 15 , with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; (b) pending a mutually satisfactory solution, the Commission shall , as a general rule, request China to limit exports of the products in the category concerned to the Community, or to the region or regions of the Community market specified by the Community for a provisional period of three months from the date on which No L 198 /8 Official Journal of the European Communities 27 . 7 . 84 9 . The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports into the Community or into the region or regions concerned in 1982, of products of the same category originating in China . 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased, after consultation with China, in accordance with the procedure laid down in Article 15 , to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with China in the context of the consultation procedure laid down in Article 15 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from China for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 , 4 , 6 , 7 , 9, 10 and 11 , save as otherwise provided in accordance with the procedure laid down in Article 16 . the total quantities imported during that month, by NIMEXE code and in the units, including where appropriate supplementary units, of the NIMEXE code. The imports shall be broken down in accordance with the statistical procedures in force. 3 . For products cited in paragraph 1 of Annex VI, Member States shall notify the Commission monthly, within 30 days following the end of each month, of the best information available on the total quantities imported during that month, in the appropriate units and by category of products. 4 . In order to enable market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, before 3 1 March each year, statistical data on exports for the preceding year. The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 16. 5 . Where the nature of the products or particular circumstances so require, the Commission may, at the request of a Member State or on its own initiative, alter the time limits for communicating the abovementioned information under the procedure laid down in Article 16. 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 16 of all other particulars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and China. Article 14 1 . Where, following the enquiries carried out in accordance with the procedures established under Annex IV, the Commission notes that the information in its possession constitutes proof that products orig ­ inating in China and subject to the quantitative limits referred to in Article 3 or introduced under Article 12 have been transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 15 , so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask China to take the necessary precautionary steps to Article 13 1 . For the textile products subject to the quantitative limits referred to in Article 3 , Member States shall notify the Commission within the first 10 days of each month of the total quantities, in the appropriate units and by category of products, for which import authorizations have been issued during the preceding month . 2 . For the textile products cited in Annex VI and originating in China, Member States shall notify the Commission within the first 10 days of each month of the total quantities , in the appropriate units and by category of products, for which import documents have been issued in accordance with Article 4 (2) during the preceding month . In respect of the textile products in Annexes I and II, Member States shall notify the Commission monthly, within 30 days following the end of each month, of 27.7 . 84 Official Journal of the European Communities * No L 198/9 Regulation, be the Textile Committee set up under Article 15 of Regulation (EEC) No 3589/82 . 2 . Where reference is made to the procedure defined in this Article, the chairman, on his own initiative or at the request of the representative of a Member State, shall refer the matter to the Committee . 3 . The Commission representative shall submit draft measures to the Committee. The Committee shall deliver an opinion on the draft measures within a period which , may be fixed by the chairman depending on the degree of urgency of the matters to be examined . The Committee shall decide by a qualified majority as specified in Article 148 (2) of the Treaty. The chairman shall not vote. 4 . (a) The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion . (b) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council, without delay, a proposal for the measures to be taken . The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures . 5 . The chairman may, on his own initiative or at the request of one of the Member States' representatives , consult the Committee about any other matter relating to the operation of this Regu ­ lation . ensure that adjustments to the quantitative limits agreed on following such consultations may be carried out for the year in which the request for consultations was lodged, or for the following year if the quantitative limit for the current year is exhausted , where there is clear evidence of circumvention . 3 . If the Community and China fail to arrive at a satisfactory solution within the period stipulated in Article 15 and if the Commission notes that there is clear evidence of circumvention, it shall deduct from the quantitative limits an equivalent volume of products originating in China, in accordance with the procedure laid down in Article 16 . Article 15 1 . The Commission shall conduct the consultations referred to in the Regulation other than those referred to in paragraph 2, in accordance with the following rules :  the Commission shall notify China of the request for consultations,  the request for consultations shall be followed within a reasonable period (and in any case not later than 15 days following the notification) by a statement setting out the reasons and circum ­ stances which, in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations, within one month at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 2 . The consultations referred to in Article 5 shall be governed by the following rules :  the Commission shall notify China of the request for consultations, together with a statement setting out the reasons and circumstances which, in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations within 15 days at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within 15 days at the latest. Article 16 1 . The Committee referred t © in this Article shall , for the purpose and period of application of this Article 1 7 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regu ­ lation and of all laws, regulations or administrative provisions concerning arrangements for importation of the products covered by this Regulation . Artide 18 Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion, amendment or expiry of agreements with third countries or amendments made to Community rules No L 198/ 10 Official Journal of the European Communities 27. 7 . 84 on statistics, customs arrangements or common import arrangements shall be adopted in accordance with the procedure laid down in Article 16 . Article 19 Regulation (EEC) No 3061 /79 is hereby repealed. Article 20 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1984 until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1984. For the Council The President L. FABIUS 27 . 7 . 84 No L 198/ 11Official Journal of the European Communities ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86. When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . GROUP I A Table of equivalence Category CCT heading No NIMEXE code ( 1984) Descnpuon pieces/kg g/piece 55.051 Cotton yarn, not put up for retail sale55.05-13, 19, 21 , 25, 27, 29, 33 , 35 , 37, 41 , 45 , 46, 48 , 51 , 53, 55 , 57 , 61 , 65 , 67, 69, 72 , 78 , 81 , 83, 85, 87 2 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 55.09-03 , 04 , 05 , 06, 07 , 08 , 09, 10, 11 , 12 , 13 , 14, 15 , 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38 , 39, 41 , 49, 51 , 52, 53 , 54, 55 , 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 68 , 69, 70, 71 , 73, 75 , 76, 77, 78 , 79, 80, 81 , 82, 83 , 84, 85 , 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 55.09-06, 07, 08 , 09, 51 , 52, 53 , 54 , 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70 , 71 , 73, 83, 84, 85 , «7, 88 , 89, 90, 91 , 92, 93, 98 , 99 a) Of which other than unbleached or bleached fibres3 56.07 A Woven fabrics of man-made (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-01 , 04, 05 , 07, 08 , 10, 12, 15 , 19, 20, 22 , 25 , 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19, 22 , 25, 29, 31 , 35 , 38 , 40 , 41 , 43, 46, 47 , 49 No L 198 / 12 Official Journal of the European Communities 27 . 7 . 84 GROUP I B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pull ­overs , of regenerated textile fibres, other than babies' garments 6,48 154 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4,53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls* and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 1,76 568 7 ' 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other 5,55 180 27 . 7 . 84 Official Journal of the European Communities No L 198 / 13 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 7 (cont'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22 , 23 , 24, 25 61.02-78 , 82, 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres 4,60 217 No L 198/ 14 Official Journal of the European Communities 27. 7 . 84 GROUP II A Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12, 13, 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13 , 15 , 19, 21 , 23, 25, 28 , 32 , 34, 36, 38, 39, 42 , 44, 45 , 46, 47 56.05-21 , 23, 25 , 28 , 32, 34 , 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale 27 . 7 . 84 Official Journal of the European Communities No L 198/ 15 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07, 11 , 15, 18, 41 , 43 , 45, 61 , 63, 67, 69, 71,75, 77, 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen , other than of cotton terry fabric No L 198/ 16 Official Journal of the European Communities 27 . 7 . 84 GROUP II B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 24,3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.1 1 or 59.12 1,0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres 0 ,72 1 389 15 A 61.02 B I a) 61.02-05 Women's, girls' and infants' outer garments : B. Other : Women's, girls* and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08, 59.11 or 59.12 1,1 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and caf&gt;es ; jackets and blazers , other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0 , 84 1 190 27 . 7 . 84 Official Journal of the European Communities No L 198/ 17 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0,80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1,43 700 18 61.03 B C ! 61.03-51 , 55, 59, 81 , 85, 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other tnan shirts, of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2,3 435 No L 198 / 18 Official Journal of the European Communities 27 . 7 . 84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-47, 73 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys* pyjamas , knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 3,9 257 26 60.05 A II b) 4 cc) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 3,1 323 61.02 B II e) 4 bb) cc) dd) ee) Women's, girls ' and infants' outer garments : B. Other : 60.05-45 , 46, 47 , 48 61.02-48, 52, 53 , 54 Women's, girls* and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52 , 54 , 58 61.02-57, 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts 2,6 385 27 . 7 . 84 Official Journal of the European Communities No L 198/ 19 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 28 60.05 A II b) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Knitted or crocheted trousers (except shorts) other than babies' 1,61 620 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits 1,37 730 30 A 61.04 B I 61.04-11 , 13, 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and nightdresses, of wool, of cotton or of man-made textile fibres 4,0 250 30 B 61.04 B II 61.04-91 , 93, 98 Women's, girls' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and nightdresses, of wool, of cotton or of man-made textile fibres 31 61.09 D 61.09-50 Corsets , corset-belts, suspender-belts, brassidres, braces, suspenders, gaiters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven, knitted or crocheted 18,2 55 No L 198/20 Official Journal of the European Communities 27. 7 . 84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02, 03, 04, 06, 07, 08 , 10, 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1,67 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls* and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 1 ,6 625 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09, 24, 25, 26, 81 , 92, 95, 96 Men's and boys* outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres 27 . 7 . 84 Official Journal of the European Communities No L 198/21 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 81 61.02 Bib) lie) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22, 23, 24, 85 , 90, 91 , 92 Women's , girls' and infants' outer garments ; B. Other : Women's, girls' and infants* woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27 , 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij) 11 kk) 11 11) 11 22 33 44 60.05-04, 76, 77, 78, 79, 81 , 85 , 88 , 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5, 7, 26, 27, 28, 71 , 72, 73 , 74 and 75, of wool, of cotton or of man-made textile fibres No L 198/22 Official Journal of the European Communities 27. 7. 84 GROUP III A Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofiS or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10, 11 , 13, 15, 17, 18 , 21 , 23, 25 , 27, 28 , 32, 34, 36, 41 , 48 51.04-10, 15, 17, 18, 23 , 25, 27, 28 , 32, 34, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached 36 51.04 B III 51.04-55, 56, 58, 62, 64, 66, 72 , 74, 76, 81 , 89, 93, 94, 97, 98 51.04-55, 58 , 62, 64, 72, 74, 76, 81 , 89, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics ­ of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached 27 . 7 . 84 Official Journal of the European Communities No L 198/23 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 37 56.07 B 56.07-50, 51 , 55, 56, 59, 60, 61 , 65 , 67, 68, 69, 70, 71 , 72 , 73 , 74, 77, 78 , 82, 83 , 84, 87 56.07-50, 55, 56, 59, 61 , 65 , 67, 69, 70, 71 , 73, 74, 77, 78 , 83 , 84 , 87 Woven fabrics of man-made fibres (discontinuous or waste): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 B I b) 1 \ 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83, 85, 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) and furnishing articles, of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-01 , 02, 03, 04, 08 , 09, 10, 12, 20, 22, 24, 27, 29, 30, 41 , 42, 43 , 44, 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre No L 198/24 Official Journal of the European Communities 27. 7. 84 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 42 ex 51.01 B 51.01-50, 61 , 67, 68, 71 , 77, 78 , 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10, 22, 29, 31 , 38 , 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25, 31 , 35 , 51 , 55, 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 48 53.07 53.08 B 53.07-02, 08 , 12, 18 , 30, 40, 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 27 . 7 . 84 Official Journal of the European Communities No L 198/25 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 49 ex 53.10 53.10-11,15 Yarn of sheep's or Iambs' wool of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13, 17, 20, 30, 40, 52, 54, 58 , 72, 74, 75, 82, 84, 88 , 91 , 93, 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10 , 90 Cotton yam, put up for retail sale 53 55.07 55.07-10, 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or. otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13, 15, 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale No L 198/26 Official Journal of the European Communities 27 . 7. 84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13, 17, 30, 80 Carpets, carpeting and rugs, knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07 , 09, 56, 61 , 65, 71 , 75 , 81 , 85, 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and &lt;Kelem&gt;, 'Schumacks' and 'Karamanie' rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted, carpets, carpeting, rugs, mats and matting, ana 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins, Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30, 40, 51 , 59, 61 , 69, 73 , 77, 79, 90 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and die like ; bolduc 62 58.06 58.07 58.06-10, 90 58.07-31 , 39, 50, 80 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimpea horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like 27 . 7 . 84 Official Journal of the European Communities No L 198/27 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 62 (cont'd) 58.08 58.09 58.10 58.08-10 , 90 58.09-11 , 19, 21 , 31 , 35, 39, 91 , 95, 99 58.10-21 , 29, 41 , 45, 49, 51 , 55, 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings): A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elasto ­ fibres ; knitted or crocheted fabric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10, 62, 64, 65, 68 , 72, 74, 75, 78 , 81 , 89, 92, 94, 96, 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10 , 20 , 81 , 85, 93, 95 Travelling rugs and blankets : Travelling rugs and blankets, of wool , of cotton or of man-made textile fibres No L 198/28 Official Journal of the European Communities 27 . 7 . 84 GROUP III B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 10 60.02 A B 60.02-40 60.02-50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic materials 17pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94, 95, 96, 97 , 98 , 99 60.06-92, 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings): B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man-made textile fibres : a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's , girls* and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments 7,8 128 70 60.04 B III 60.04-31 , 33, 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30,4 33 27 . 7 . 84 Official Journal of the European Communities No L 198/29 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 71 60.05 A II b) 1 60.05-06, 07 , 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : b) Other : 1 . Babies' garments, girls' garments up to and including commercial size 86 ; Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres 72 60.05 A II b) 2 60.06 B I 61.01 B II 61.02 B II b) 60.05-11 , 13, 15 60.06-91 61.01-22 , 23 61.02-16, 18 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II. Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Men's and boys' outer garments : Women's, girls* and , infants* outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 9,7 103 74 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 , 72, 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Women's , girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 1,54 650 No L 198 /30 Official Journal of the European Communities 27 . 7 . 84 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces /kg g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II. Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 0,80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments, girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments, girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38 , 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30, 40 , 50, 60 Shawls, scarves , mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 27 . 7 . 84 Official Journal of the European Communities No L 198/31 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 85 61.07 B C D 61.07-30, 40, 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17,9 56 86 61.09 A B C E 61.09-20, 30, 40, 80 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts, suspender ­ belts, braces, suspenders, gaiters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic 8,8 114 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets): Other than knitted or crocheted No L 198/32 Official Journal of the European Communities 27. 7. 84 GROUP III C Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 90 ex 59.04 59.04-11 , 13, 15 , 16, 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents 92 51.04 A I B I 59.11 A III a) 51.04-03, 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III. Other : Woven fabrics of man-made textile fibres and rubberized ¢ textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07, 12, 14, 15 , 16, 18, 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35, 41 , 47 , 51 , 57, 59, 91 , 95, 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics, similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories 27 . 7 . 84 Official Journal of the European Communities No L 198/33 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 97 59.05 59.05-11 , 31 , 39, 51 , 59, 91 , 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10, 51,61,71,79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14, 17 , 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres No L 198/34 Official Journal of the European Communities 27. 7. 84 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13, 15 , 19, 32, 34, 35, 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mandes 107 59.15 59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails, awnings and sunblinds 110 62.04 A III B III 62.04-25, 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10, 30, 93 , 95, 99 Other made up textile articles (including dress patterns): Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 27 . 7 . 84 Official Journal of the European Communities No L 198/35 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 113 62.05 c 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10 , 29, 32, 38 , 49, 51 , 59, 71 , 79, 91 , 93, 95, 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant No L 198/36 Official Journal of the European Communities 27. 7. 84 ANNEX II referred to in Article 13 (2) GROUP IV Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 115 54.03 54.03-10, 31 , 35, 37, 39, 50, 61 , 69 Flax or ramie yarn, not put up for retail sale 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale 117 54.05 54.05-21 , 25, 31 , 35, 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie 118 ex 62.02 B I b) 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted 119 ex 62.02 B II b) III b) 62.02-61 , 75 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 120 62.02 A I B IV b) 62.02-01 , 87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie 27.7 . 84 Official Journal of the European Communities No L 198/37 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 122 62.03 B l a) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile material : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal, other than knitted or crocheted 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers, mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted No L 198/38 Official Journal of the European Communities 27 . 7 . 84 GROUP V Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 124 56.01 A 56.02 A 56.03 A 56.01-11 , 13, 15, 16, 17, 18 56.02-11 , 13, 15, 19 56.03-11 , 13, 15, 17, 18 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres Continuous filament tow for the manufacture of man-made fibres (discontinuous) : A. Of synthetic textile fibres Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning : A. Of synthetic textile fibres 125 A ex 51.01 A 51.01-15 , 17, 19, 32, 34, 38 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres other than yarn of categoiy 41 125 B ex 51.02 All 51.02-22 , 24 Monofil, strip (artificial straw and the like) and imitation catgut, of man-made fibre materials : A. Of synthetic textile materials : II. Other : Of polyethylene and poly ­ propylene 125 C 51.02 A I ex II 51.02-12, 13, 15 51.02-28 Monofil , strip (artificial straw and the like) and imitation catgut* of man-made fibre materials : A. Of synthetic textile materials : I. Monofil II. Other : Other than products of category 125 B 27.7 . 84 Official Journal of the European Communities No L 198/39 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 126 56.01 B 56.02 B 56.03 B 56.01-21 , 23, 28 56.02-21 , 23, 28 56.03-21 , 29 Man-made fibres (discontinuous), not carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres Continuous filament tow for the manu ­ facture of man-made fibres (discontin ­ uous) : B. Of regenerated textile fibres Waste (including yarn waste and pulled or garnetted rags) of man-made fibre (continuous or discontinuous), not carded , combed or otherwise prepared for spinning : B. Of regenerated textile fibres - 127 A ex 51.01 B II 51.01-63, 65, 74, 75 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : II. Other : Yarn, other than yarn of cat ­ egory 42 127 B 51.02 B 51.02-41 , 49 Monofil , strip (artificial straw and the like) and imitation catgut, of man-made fibre materials : B. Of regenerated textile materials 128 ex 53.05 53.05-50 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Coarse animal hair (carded or combed) 129 53.09 ex 53.10 53.09-00 53.10-20 Yarn of horsehair or of other coarse animal hair, not put up for retail sale Yarn of sheep's or lambs' wool or of other animal hair (fine or coarse), put up for retail sale : Of coarse animal hair or of horse ­ hair 130 A 50.04 50.07 A 50.04-10, 90 50.07-10 Silk yarn, other than yarn of noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut; imitation catgut of silk : A. Silk yarn No L 198 /40 Official Journal of the European Communities 27 . 7. 84 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 130 B 50.05 50.07 B C 50.05-10, 90, 99 50.07-90 50.07-99 Yarn spun from noil or other waste silk, not put up for retail sale Silk yarn and yarn spun from noil or other waste silk, put up for retail sale ; silk-worm gut; imitation catgut of silk : B. Yarn spun from noil or other waste silk C. Silk-worm gut; imitation catgut of silk 131 57.07 D 57.07-90 Yarn of other vegetable textile fibres ; paper yarn : D. Other : Yarn, other than yarn of categories 132, 133 and 148 B 132 57.07 C 57.07-20 Yarn of other vegetable textile fibres ; paper yarn : C. Paper yarn 133 57.07 A 57.07-01 , 03, 07 Yarn of other vegetable textile fibres ; paper yarn : A. Yarn of true hemp 134 52.01 52.01-10, 90 Metallized yarn, being textile yarn spun with me^al or covered with metal by any process 135 53.12 53.12-00 Woven fabrics of horsehair or of other coarse animal hair 136 50.09 59.17 B I 50.09-01 , 20, 31 , 39, 41 , 42 , 44, 45 , 47, 48 , 62, 64, 66, 68 , 80 59.17-21 50.09-31 , 44, 45, 47, 48 , 64, 66, 68 Woven fabrics of silk, of noil or other waste silk Textile fabrics and textile articles, of a kind commonly used in machinery or plant : B. Bolting cloth, whether or not made up : I. Of silk or of waste silk other than noil : a) Of which other than un ­ bleached or bleached 27 . 7 . 84 Official Journal of the European Communities No L 198/41 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 137 ex 58.04 58.05 A I b) 58.04-05 58.05-20 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton of heading Nos 55.08 and 58.05) Of silk, of noil silk or of other waste silk Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods of heading No 58.06 : A. Narrow woven fabrics : I. Pile fabrics or chenille fabrics : b) Of silk, of noil silk or of other waste silk 138 57.11 57.11-10, 20, 90 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn 139 52.02 52.02-00 Woven fabrics of metal thread or of metallized yarn, of a kind used in articles of apparel , as furnishing fabrics or the like 140 60.01 CII 60.01-98 Knitted or crocheted fabric, not elastic or rubberized : C. Of other textile materials : II. Of other textile materials : Knitted or crocheted fabric other than fabric of categories 38 A, 63, 64 and 65 141 62.01 B ii a) 62.01-99 Travelling rugs and blankets : B. Other : II. Of other textile materials : d) Of other textile materials : Travelling rugs and blankets in fabrics other than those of category 66 No L 198 /42 Official Journal of the European Communities 27. 7. 84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 142 ex 58.02 A li b) 58.02-78, 88 Other carpets , carpeting, rugs, mats and matting, and 'Kelem*, 'Schumacks' and 'Karamanie' rugs and the like (made up or not) : A. Carpets, carpeting, rugs, mats and matting : Other than those of categories 59, 151 A and 151 B 143 A 143 B The products falling within these categories have been reclassified under categories 156, 157, 158 , 159, 160 and 161 . 144 ex 59.02 A 59.02-45 Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular snape : Felt other than felt of categories 59, 95 and 152, of coarse animal hair 145 A ex 59.04 59.04-23 Twine, cordage, ropes and cables, plaited or not : Of abaca (Manila hemp) 145 B ex 59.04 59.04-50 Twine, cordage, ropes and cables, plaited or not : Of true hemp 146 A ex 59.04 59.04-31 Twine, cordage, ropes and cables, plaited or not : Binder and baler twine for agricul ­ tural machines, of sisal and other fibres of the Agave family 146 B ex 59.04 59.04-35 , 38 Twine, cordage, ropes and cables, plaited or not : Of sisal and other fibres of the Agave family, other than the prod ­ ucts of category 146 A 146 C ex 59.04 59.04-70 Twine, cordage, ropes and cables, plaited or not : Of jute or of other textile bast fibres of heading No 57.03 27.7.84 Official Journal of the European Communities No L 198/43 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/pieee 147 ex 50.03 50.03-90 Siik waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): Other than not carded or combed 148 A 57.06 57.06-11 , 15 , 30 Yarn of jute or of other textile bast fibres of heading No 57.03 148 B 57.07 B 57.07-10 Yarn of other vegetable textile fibres ; paper yarn : B. Coir yarn 149 A ex 57.10 B 57.10-62 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : B. Of a width of more than 150 cm : Unbleached, of a width of more than 150 cm but not more than 310 cm 149 B ex 57.10 B 57.10-68 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : B. Of a width of more than 150 cm : Unbleached, of a width of more than 310 cm 149 C ex 57.10 B 57.10-70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : B. Of a width of more than 150 cm : Woven fabrics other than the un ­ bleached woven fabrics of categories 149 A and 149 B 150 A 57.10 A I 62.03 A II a) 57.10-21 , 29 62.03-13 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 150 cm and weighing per square metre : I. Less than 310 g Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03, other than used, of fabric weighing less than 310 g/m2 No L 198/44 Official Journal of the European Communities 27. 7.84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 150 B 57.10 All 62.03 A lib) 57.10-31 , 39 62.03-15 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : A. Of a width of not more than 150 cm and weighing per square metre : II. Not less than 310 g but not more than 500 g Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03, other than used, of fabric weighing not less than 310 g/m1 but not more than 500 g/m1 150 C 57.10 A III 62.03 A lie) 57.10-50 62.03-17 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : Of a width of not more than 150 cm and weighing more than 500 g/m1 Sacks and bags, of a kind used for the packing of goods : Of jute or of other textile bast fibres of heading No 57.03, other than used, of fabric weighing more than 500 g/mJ 151 A 58.02 A I 58.02-02 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) : A. Carpets, carpeting, rugs mats and matting : Coir mats and matting 151 B ex 58.02 A lib) 58.02-50 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) : A. Carpets, carpeting, rugs, mats and matting : Of jute or of other textile bast fibres of heading No 57.03, other than tufted 152 ex 59.02 A 59.02-31 Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular snape : Needle-loom felt of jute or of other textile bast fibres of heading No 57.03 , not impregnated or coated, for uses other tnan floor coverings 27.7 . 84 I Official Journal of the European Communities No L 198/45 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 153 62.03 A I 62.03-11 Sacks and bags, of a kind used for the packing of goods : A. Of jute or of other textile bast fibres of heading No 57.03 : I. Used 154 50.01 50.02 ex 50.03 53.01 53.02 53.03 53.04 54.01 54.02 55.01 55.02 55.03 57.01 57.02 50.01-00 50.02-00 50.03-10 53.01-10 , 20, 30, 40 53.02-10, 20, 93, 94 , 96, 97 53.03-01 , 05, 20 , 30, 91 , 95 53.04-00 54.01-10, 21 , 25, 30, 40, 70 54.02-00 55.01-10, 90 55.02-10, 90 55.03-10, 30, 50, 90 57.01-20, 50 57.02-00 Silk-worm cocoons suitable for reeling Raw silk (not thrown) Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags): Not carded or combed Sheep's or lambs' wool not carded or combed Other animal hair (fine or coarse), not carded or combed Waste of sheep's or lambs' wool or of other animal nair (fine or coarse), not pulled or garnetted Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) Flax, raw or processed but not spun; flax tow and waste (including pulled or garnetted rags) Ramie, raw or processed but not spun ; ramie noils and waste (including pulled or garnetted rags) Cotton , not carded or combed Cotton linters Cotton waste (including pulled or garnetted rags), not carded or combed True hemp ('Cannabis sativa'), raw or processed but not spun ; tow and waste of true hemp (including pulled or garnetted rags or ropes) Manila hemp (abaca) ('Musa textilis'), raw or processed but not spun; tow and waste of manila hemp (including pulled or garnetted rags or ropes) No L 198 /46 Official Journal of the European Communities 27.7.84 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 154 (cont 'd) 57.03 57.04 57.03-10, 30, 50 57.04-10, 90 Jute and other textile bast fibres not elsewhere specified or included, raw or processed but not spun; tow and waste thereof (including pulled or garnetted rags or ropes) Other vegetable textile fibres, raw or processed but not spun ; waste of such fibres (including pulled or garnetted rags or ropes) 155 55.97-00 56.97-00 58.97-00 60.97-00 61.97-00 62.97-00 Goods of Chapters 55, 56, 58, 60, 61 and 62, carried by post 156 60.05 A II b) 4 aa) 1 1 bb) 22 aaa) 60.05-21 , 38 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : Blouses and pullovers of silk, noil or other waste silk for women, girls and infants 157 60.04 A II d) III e) B II d) IV e) 60.04-09, 16, 29, 90 Under garments, knitted or crocheted, not elastic or rubberized : Under garments, other than those of categories 1 to 123 158 60.05 A II b) 4 aa) 66 bb)llfff) 22 ggg) cc) 55 gg)55 hh)55 ijij)22 kk) 22 11) 55 60.05-26, 37, 44, 49, 75, 80, 83, 87, 92 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Outer garments and clothing ac ­ cessories, other than those of cat ­ egories 1 to 123 and of category 156 159 61.02 B II e) 4 aa) 7 aa) 61.02-47, 76 Women's, girls' and infants' outer garments : II. Dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric 27.7 . 84 Official Journal of the European Communities No L 1 98/47 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 159 (cont'd) 61.06 A 61.07 A 61.06-10 61.07-10 Shawls, scarves, mufflers, mantillas, veils and the like : Of silk, of noil or other waste silk Ties, bow ties and cravats : Of silk, of noil or other waste silk 160 61.05 B II 61.05-91 Handkerchiefs : Of silk, of noil or of other waste silk 161 61.01 B V a) 4 b) 4 c) 4 d) 4 e) 4 f) 2 g) 4 61.02 B II e) 1 dd) 2 dd) 3 dd) 4 ff) 5 dd) 6 dd) 8 bb) 9 dd) 61.01-38 , 48 , 58 , 68 , 78, 89, 98 61.02-34, 41 , 45 , 55, 64, 74, 87, 94 Men's and boys' outer garments : B. Other: Women's, girls' and infants' outer garments : B. Other : Outer garments for men, boys, women, girls and infants (including babies), other than those of cat ­ egories I to 123 and category 159 A N N E X II I Q U A N TI TA TI V E LI M IT S B ET W EE N 19 84 A N D 19 88 Th e br ea kd ow n be tw ee n M em be rS tat es of th e Co m m un ity qu an tit ati ve lim its sh all be de fin iti ve fo r th e ye ar 19 84 .F or th e ye ars 19 85 to 19 88 thi s br ea kd ow n is pu bl ish ed fo rt he pu rp os es of in fo r ­ m ati on an d its de fin iti ve ve rsi on sh all be th e su bj ec to fa Co m m un ity Re gu lat io n at th e be gi nn in g of ea ch of th os e ye ar s. W he n th e co ns tit uti ve ma ter ial of th e pr od uc ts of ca teg or ies 1t o 11 4 is no ts pe cif ica lly m en tio ne d th es e pr od uc ts ar e to be tak en to be m ad e ex clu siv ely of wo ol or of fin e an im al ha ir, of co tto n or of sy nt he tic or ar tif ici al tex til e fib res . G R O U P I A C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 1 55 .0 5 Co tto n ya rn , no t pu t up fo r re tai l sa le C hi na T on ne s 55 .0 5- 13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 ,8 3, 85 ,8 7 D F I B N L U K IR L D K G R E E C 1 40 5 59 0 14 5 20 1 80 99 63 16 7 2 75 0 1 40 9 59 5 14 7 20 2 85 99 63 16 7 2 76 7 1 41 3 59 9 14 9 20 3 90 99 63 16 7 2 78 3 1 41 7 60 4 15 1 20 4 95 99 63 16 7 2 80 0 1 42 2 60 9 15 3 20 6 98 99 63 16 7 2 81 7 No L 198/48 Official Journal of the European Communities 27 . 7 . 84 2 () 55 .0 9 C hi na T on ne s O th er w ov en fa br ic s of co tto n : W ov en fa br ic s of co tto n, ot he r th an ga uz e, ter ry fab ric s, na rro w wo ve n fa br ics , pi le fa br ics , ch en ill e fa br ics , tu lle an d ot he r ne t fa br ic s: D F I B N L U K IR L D K G R E E C 3 44 5 4 98 8 1 85 8 3 30 2 4 20 8 62 5 1 67 1 30 3 20 40 0 (') 3 48 7 5 00 8 1 87 4 3 31 0 4 22 1 62 5 1 67 2 30 5 20 50 2 O 3 53 2 5 03 0 1 88 7 3 31 9 4 23 1 62 5 1 67 3 30 8 20 60 5 (') 3 57 6 5 05 1 1 90 5 3 32 7 4 24 0 62 5 1 67 4 31 0 20 70 8 (') 3 62 8 5 07 4 1 91 4 3 33 2 4 25 2 62 5 1 67 5 31 1 20 81 1 (') 55 .0 9- 03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 73 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 ,9 9 (') Se e A pp en di x. C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 C hi na 2 a a) O f w hi ch ot he r th an un ­ bl ea ch ed or bl ea ch ed 55 .0 9- 06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 ,9 9 D F I B N L U K IR L D K G R T on ne s 34 5 49 9 18 6 0) 42 1 63 16 7 15 4 34 9 50 1 18 7 C) 42 2 63 16 7 15 5 35 3 50 3 18 9 (') 42 3 63 16 7 15 7 35 8 50 5 19 1 O 42 4 63 16 7 15 8 36 3 50 7 19 1 C) 42 5 63 16 8 15 8 3 56 .0 7 A C hi na 27 ¢ ' ¢ 84 Official Journal of the European Communities No L 198/49 W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or wa ste ): A. O fs yn th eti ct ex til e fib res : W ov en fab ric s of sy nt he tic fib re s (d isc on tin uo us or wa ste ) ot he r th an na rro w wo ve n fa br ics , pi le fab ric s (in clu di ng ter ry fab ric s) an d ch en ill e fa br ic s: D F I B N L U K IR L D K G R E E C T on ne s 47 5 28 9 27 3 2 28 9 10 7 55 79 58 3 62 5 (') 52 4 31 7 28 2 2 29 3 12 3 55 80 60 3 73 4 (') 57 4 34 5 29 2 2 29 7 14 0 55 81 62 3 84 6 (l) 62 8 37 1 30 2 2 30 1 15 8 55 82 64 3 96 1 (l) 68 5 39 5 31 2 2 30 5 17 8 55 84 66 4 08 0 (') 56 .0 7- 01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 ,4 9 56 .0 7- 01 , 05 , 07 , 08 ; 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 ,4 6, 47 ,4 9 3 a) a) O f wh ich ot he r th an un ­ bl ea ch ed or bl ea ch ed C hi na .D F I B N L U K IR L D K G R T on ne s 48 29 27 (') 11 5 8 7 52 32 28 O 12 5 8 7 57 35 29 O 14 5 8 7 63 37 30 o 16 5 8 8 69 40 31 0) 18 5 8 8 (') Se eA pp en di x. G R O U P I B M em ­ C at e- g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r be r St at es 19 84 19 85 19 86 19 87 19 88 4 C hi na 1 00 0 pi ec es 60 .0 4 B I II a) b) c) IV b) 60 .0 4- 19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 D F I B N L U K IR L D K G R EE C ! 1 52 6 1 57 6 83 4 56 9 80 8 35 11 9 33 5 50 0 0) 1 58 6 1 61 1 86 9 59 1 85 8 39 12 6 40 5 72 0 C) 1 64 7 1 65 2 90 7 61 4 90 8 43 13 3 45 5 94 9 0) 1 71 1 1 69 4 94 9 63 7 95 9 47 14 0 50 6 18 7 (') 1 78 0 1 73 8 98 6 66 2 1 01 6 50 14 7 55 6 43 4 (') 1 aa ) dd ) 2 ee ) 1 aa ) dd ) 2 dd ) U nd er ga rm en ts , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht we ig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs ,u nd er ve sts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , ot he r th an ba bi es ' ga rm en ts, of co tto n or sy nt he tic te xt ile fib re s; T- sh irt s an d lig ht we ig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu ll ­ ov er s, of re ge ne ra ted tex til e fib re s, ot he r th an ba bi es ' ga rm en ts d) 5 C hi na 60 .0 5 A I 1 00 0 pi ec es No L 198 /50 Official Journal of the European Communities 27 . 7 . 84 D F I B N L U K IR L D K G R E E C 1 66 1 94 1 84 0 45 5 1 43 3 O 38 10 2 30 5 50 0 0) 1 72 5 1 00 1 88 2 46 7 14 60 (') 42 10 8 35 5 72 0 0) 1 79 1 1 06 4 92 8 48 0 14 87 (') 46 11 5 38 5 94 9 (*) 1 86 1 1 12 5 97 9 49 3 15 15 0) 50 12 2 42 6 18 7 ( «) O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ­ ce ss or ie s: Je rse ys , pu llo ve rs , sli p- ov er s, wa ist -c oa ts, tw in se ts, ca rd ig an s, be d jac ke ts an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed ,o f w oo l, of co tto n or of m an -m ad e te xt ile fi br es 1 93 0 1 16 9 1 01 6 51 8 1 57 2 0) 53 12 9 47 6 43 4 O II b) 4 bb )1 1a aa ) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 ,4 1, 42 ,4 3 6 M en 's an d bo ys 'o ut er ga rm en ts : Ch in a (l) 1 00 0 pi ec es 61 .0 1 ' B V d) 1 2 3 e) 1 2 3 D F I B N L U K IR L D K G R E E C 3 37 5 1 20 0 79 3 96 8 O 36 8 53 31 3 30 7 10 0 O 3 40 4 1 26 2 85 2 98 4 (') 43 7 57 31 7 36 7 34 9 O 3 43 9 1 33 1 91 7 10 02 (') 49 2 61 32 1 43 7 60 6 (") 3 48 9 1 38 6 98 2 10 21 (') 55 5 65 32 6 48 7 87 2 (') 3 53 7 1 44 2 1 05 0 10 40 (') 62 3 70 33 1 54 8 14 7 O 61 .0 2 W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B II e) 6) aa ) bb ) cc ) (') Se e A pe nd ix . 27 . 7 . 84 Official Journal of the European Communities No L 198/51 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 6 (c on t'd ) 61 .0 1- 62 , 64 , 66 , 72 ,7 4, 76 61 .0 2- 66 ,6 8, 72 B. O th er : M en 's an d bo ys 'w ov en br ee ch es , sh or ts an d tro us er s (in clu di ng sla ck s) ; wo m en 's, gir ls' an a in fa nt s' w ov en tro us er s an d sla ck s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s 7 60 .0 5 A II b) 4 aa ) 22 33 44 55 61 .0 2 B II c) 7 bb ) cc ) dd ) ' 60 .0 5- 22 , 23 , 24 , 25 61 .0 2- 78 ,8 2, 84 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : Bl ou se s an d sh irt -b lo us es ,k ni tte d, cr oc he te d (n ot ela sti c or ru bb er iz ed ), or w ov en , fo r wo m en , gi rls an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR I ­ D IC G R E E C 1 00 0 pi ec es 68 1 29 8 34 4 13 5 18 5 24 59 24 1 75 0 68 7 30 9 35 1 13 8 19 1 24 60 25 1 78 5 69 3 32 1 35 8 14 1 19 7 24 61 26 1 82 1 69 9 33 3 ' 36 5 14 4 20 3 24 62 27 1 85 7 70 9 34 0 37 1 14 8 21 1 24 63 28 1 89 4 8 61 .0 3 A 61 .0 3- 11 ,1 5, 19 M en 's an d bo ys ' un de r ga rm en ts, in clu di ng co lla rs , sh irt fro nt s an d cu ff s: M en 's an d bo ys 's hi rts ,w ov en ,o f w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 35 11 73 8 80 0 57 0 1 05 0 60 43 2 39 7 20 0 3 52 6 76 7 82 2 58 2 1 07 4 61 43 4 42 7 30 8 3 54 1 79 7 84 4 59 4 1 09 8 63 43 6 45 7 4 1 8 3 55 5 82 8 86 7 60 6 1 12 3 64 43 8 48 7 52 9 3 58 7 84 8 88 4 61 7 1 14 9 65 44 2 50 7 64 2 G R O U P II A M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r S ta te s U ni ts 19 84 19 85 19 86 19 87 19 88 9 55 .0 8 C hi na T on ne s 62 .0 2 B II I a) 1 D F I B N L U K IR L D K G R E E C 96 2 31 9 37 1 18 1 54 4 21 27 0 12 2 68 0 97 7 36 2 39 8 20 5 59 0 23 27 1 15 2 84 1 99 9 41 2 41 8 23 3 63 4 25 27 2 18 3 0 1 1 1 02 7 45 7 44 9 25 8 68 1 27 27 3 20 3 19 2 1 05 7 50 7 47 2 28 8 73 3 29 27 4 23 3 38 3 Te ny -to w el lin g an d sim ila r te rry fa br ic s of co tto n : Be d lin en ,t ab le lin en ,t oi le tl in en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B. O th er : W ov en co tto n te rry fa br ics ;t oi le t an d ki tc he n lin en of w ov en co tto n te rry fa br ics 55 .0 8- 10 ,3 0, 50 , 80 62 .0 2- 71 20 C hi na T on ne s 62 .0 2 B Ia ) c) No L 198/52 Official Journal of the European Communities 27. 7. 84 Be d lin en ,t ab le lin en ,t oi le tl in en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g art icl es : B. O th er : Be d lin en ,w ov en D F I B N L U K IR L D K G R E E C 1 62 .0 2- 12 , 13 , 19 O O O O 23 C hi na 56 .0 5 B T on ne s Ya rn of m an -m ad e fib re s (d is ­ co nt in uo us or wa ste ), no tp ut up fo r re ta il sa le : B. O fr eg en er ate d tex til e fib res : Y ar n of di sc on tin uo us or w as te re ge ne ra ted fib res ,n ot pu tu p fo r re ta il sa le D F I B N L U K IR L D K G R E E C 1 15 0 45 0 95 0 2 02 5 15 6 17 12 2 30 4 90 0 1 23 7 49 5 96 0 2 03 5 23 5 19 13 1 33 5 14 5 1 33 3 55 5 97 8 2 04 5 29 0 22 14 1 38 5 40 2 1 42 9 61 8 99 7 2 05 5 35 4 25 15 1 43 5 67 2 1 52 7 69 4 1 02 6 2 06 5 40 5 29 16 1 49 5 95 6 56 .0 5- 51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 ,9 1, 95 ,9 9 (') Se e A pp en di x. C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 32 ex 58 .0 4 58 .0 4- 07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 ,7 5, 77 ,7 8 W ov en pi le fa br ics an d ch en ill e fab ric s (o th er th an ter ry to we lli ng or sim ilar ter ry fab rics of cot ton fai lin g wi thi n he ad ing No 55 .08 an d fab ric s fa lli ng wi th in N o 58 .05 ): W ov en pi le fa br ics an d ch en ill e fab ric s( ot he rt ha n ter ry fab ric so f co tto n an d na rr ow w ov en fa br ics ), of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na D F I B N L U K IR L D K G R E E C T on ne s 67 5 43 8 34 0 18 4 46 4 36 10 5 55 2 29 7 70 0 45 4 35 6 20 3 50 1 36 10 6 56 2 41 2 73 2 47 5 37 2 22 0 53 3 36 10 7 57 2 53 2 76 6 49 6 38 9 23 8 56 7 36 10 8 59 2 65 9 80 0 51 8 40 7 25 6 60 3 37 11 0 61 2 79 2 39 62 .0 2 B II a) c) II I a) 2 c) 62 .0 2- 40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 ,7 4, 77 Be d lin en ,t ab le lin en ,t oi le tl in en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B. O th er : W ov en ta bl e lin en , to ile t an d ki tc he n lin en , ot he r th an of co tto n ter ry fa br ic Ch in a 0) D F I B N L U K IR L D K G R C E E T on ne s 1 19 5 67 5 (') 56 0 47 5 ( ») 47 6 37 11 2 46 0 3 99 0 1 24 1 72 1 58 7 48 8 53 4 40 11 7 46 2 4 19 0 1 28 6 76 8 61 4 50 3 59 7 42 12 5 46 4 4 39 9 1 34 2 80 1 65 3 51 8 66 5 44 13 0 46 6 4 6 1 9 1 40 2 83 7 68 2 53 6 74 3 46 13 6 46 8 4 85 0 27 . 7. 84 Official Journal of the European Communities No L 198/53 (') Se eA pp en di x. G R O U P II B M em ­ C at e- g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r be r S ta te s 19 84 19 85 19 86 19 87 19 88 12 C hi na 1 00 0 pa irs St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an a th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : 60 .0 3 A B I li b ) C D D F I B N L U K IR L D K G R E E C 1 43 7 4 70 0 61 7 1 16 1 1 26 7 37 32 8 53 9 60 0 1 57 0 4 72 3 68 6 1 18 5 1 38 5 41 33 5 59 9 98 4 1 70 9 4 74 7 75 9 1 20 6 1 50 9 45 34 3 65 10 38 3 1 85 3 4 77 1 83 6 1 23 1 1 63 8 49 35 0 71 10 79 9 2 01 0 4 79 5 90 5 1 25 4 1 77 8 54 35 7 78 11 23 1 60 .0 3- 11 , 19 , 20 , 27 ,3 0, 90 O th er th an wo m en 's sto ck in gs of sy nt he tic tex til e fib re s 13 60 .0 4 C hi na 1 00 0 pi ec es D F B N L IR L 4 00 0 95 0 72 5 60 4 16 0 98 8 75 4 62 4 32 6 1 02 8 78 4 65 4 49 9 1 06 9 81 6 67 4 67 9 1 11 1 84 8 70 B IV b) 1c c) 2 dd ) d) 1c c) 2 cc ) 60 .0 4- 48 , 56 , 75 , 85 No L 198/54 Official Journal of the European Communities 27. 7. 84 U nd er ga rm en ts , kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed : M en 's an d bo y's un de rp an ts an d br ief s, wo m en 's, gir ls' an d in fa nt s' (o th er th an ba bi es ') kn ic ke rs an d br ief s, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , of co tto n or sy nt he tic te xt ile fi br es 15 B C hi na 61 .0 2 B II e) I B N L IR L 1 0 0 0 pi ec es 70 12 0 5 73 12 5 5 76 13 0 5 79 13 5 6 82 14 0 6 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 31 , 32 , 33 , 35 ,3 6, 37 ,3 9, 40 W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co ats , clo ak s an d ca pe s; ja ck et s an d bl az er s, ot he r th an ga rm en ts of ca teg or y 15 A, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ 19 84 19 85 19 86 19 87 19 88 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ,5 4, 57 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n su its (in clu di ng co or di na te su its co ns ist ing of tw o or th re e pie ce s, wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no rm all y so ld to ge th er ), of wo ol ,o f co tto n or of m an -m ad e tex til e fib re s, ex clu di ng sk is ui ts C hi na F U K 1 00 0 pi ec es 20 5 12 0 21 3 12 5 22 2 13 0 23 1 13 5 24 0 14 0 17 61 .0 1 B V a) 1 2 3 61 .0 1- 34 ,3 6, 37 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n jac ke ts (ex clu di ng wa ist er jac ke ts) an d bl az er s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na F I U K 1 00 0 pi ec es 13 5 60 80 14 0 62 83 14 6 62 8 6 15 2 67 90 15 8 70 94 18 61 .0 3 B C 61 .0 3- 51 , 55 , 59 , 81 ,8 5, 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs , sh irt fro nt s an d cu ff s: M en 's an d bo ys ' wo ve n un de r ga rm en ts ot he r th an sh irt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C hi na D F I B N L U K IR L D K G R E E C T on ne s 81 62 18 8 22 10 3 3 42 4 50 5 89 68 18 9 26 10 9 3 42 4 53 0 97 75 19 0 29 11 6 3 42 5 55 7 10 7 83 19 1 32 12 2 3 42 5 58 5 11 8 90 19 2 35 12 9 3 42 5 61 4 19 61 .0 5 B I II I 61 .0 5- 30 ,9 9 H an dk er ch ie fs : B. O th er : H an dk er ch ie fs of w ov en fa br ic ,o f a va lu e of no t m or e th an 15 EC U /k g ne tw eig ht Ch in a (*) D F I B N L U K IR L D K G R E E C 1 0 0 0 pi ec es 17 82 9 4 82 2 9 88 2 12 87 8 7 47 8 27 5 2 11 8 31 8 55 60 0 18 34 0 5 40 8 10 08 6 12 94 2 8 23 5 30 3 2 15 3 35 7 57 82 4 18 86 0 5 95 3 10 33 1 13 00 7 9 06 4 33 4 2 18 8 40 0 60 13 7 19 36 9 6 53 6 10 56 9 13 07 1 9 95 4 36 7 2 22 9 44 7 62 54 2 19 85 3 7 15 2 10 83 4 13 13 6 10 90 2 40 2 2 26 8 49 7 65 04 4 27 . 7 . 84 Official Journal of the European Communities No L 198 /55 (') Se e Ap pe nd ix . C at e ­ g o ry C C T he ad in g N o N IM E X E co de (t 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ,3 1, 32 61 .0 2- 25 ,2 6, 28 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : Pa rk as ; an or ak s, w in dc he at er s, w ai ste r ja ck et s an d th e lik e, w ov en , of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C 1 0 0 0 pi ec es 2 27 0 (') 70 4 44 9 26 4 38 8 16 77 32 4 20 0 2 28 0 O 74 5 49 7 29 2 43 6 18 85 36 4 38 9 2 29 2 (') 78 8 53 9 32 3 49 0 20 94 40 4 58 6 2 30 3 ( ») 83 2 58 3 35 6 54 8 22 10 4 45 4 79 3 2 31 6 0) 86 5 62 7 39 4 61 6 25 11 5 51 5 00 9 24 60 .0 4 B lV b) lb b) 2 aa ) bb ) d) 1b b) 2 aa ) bb ) 60 .0 4- 47 ,7 3 60 .0 4- 51 , 53 , 81 , 83 U nd er ga rm en ts , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : M en 's an d bo ys 'p yja ma s, kn itte d or cr oc he te d, of co tto n or of sy nt he tic tex til e fib re s W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py ja m as an d ni gh td re ss es , of co tto n or of sy nt he tic fib re s C hi na D F I B N L U K 10 00 pi ec es 3 15 0 60 0 30 0 22 0 25 0 3 29 2 62 7 31 4 23 0 26 1 3 44 0 65 5 32 8 24 0 27 3 3 59 5 68 5 34 2 25 1 28 5 3 75 6 71 6 35 8 26 2 29 8 26 60 .0 5 A II b) 4 cc )1 1 22 33 44 61 .0 2 B II e) 4 bb ) cc ) dd ) ee ) 60 .0 5- 45 , 46 , 47 , 48 61 .0 2- 48 , 52 , 53 , 54 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ie s: II . O th er W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an Da bie s') wo ve n an d kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 05 0 35 0 30 0 90 36 5 13 70 26 2 26 4 1 05 5 37 1 31 5 10 1 39 9 14 72 28 2 35 5 1 06 2 39 1 33 0 11 1 43 6 15 74 30 2 44 9 10 71 41 4 34 6 12 3 46 7 16 77 33 2 54 7 1 07 9 43 7 36 3 13 6 50 0 17 80 37 2 64 9 No L 198/56 Official Journal of the European Communities 27. 7 . 84 (') Se e A pp en di x. C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 27 60 .0 5 A li b )4 dd ) O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ie s: II . O th er C hi na U K 1 00 0 pi ec es 20 0 20 8 21 6 22 5 23 4 61 .0 2 B II e) 5 aa ) bb ) cc ) 60 .0 5- 51 ,5 2, 54 , 58 61 .0 2- 57 ,5 8, 62 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en an d kn itt ed or cr oc he te d sk irt s, in clu di ng di vi de d sk irt s 28 60 .0 5 A II b) 4 ec ) 60 .0 5- 61 ,6 2, 64 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ie s: II . O th er : K ni tte d or cr oc he te d tr ou se rs (e xc ep t sh or ts) ot he r th an ba bi es ' C hi na B N L 1 00 0 pi ec es 50 52 55 58 61 29 61 .0 2 B II e) 3 aa ) bb ) cc ) ¢ 61 .0 2- 42 ,4 3, 44 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') wo ve n su its an d co stu m es (in cl ud in g co or di ­ na te su its co ns ist in g of tw o or thr ee pie ces wh ich are ord ere d, pa ck ed , co ns ig ne d an d no rm all y so ld to ge th er ), of wo ol ,o fc ot to n or of m an -m ad e tex til e fib re s, ex clu di ng sk is uit s C hi na F 1 00 0 pi ec es 11 5 12 0 12 5 13 0 13 5 27 . 7 . 84 Official Journal of the European Communities No L 198/57 C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) De sc rip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Qu an tit ati ve lim its fro m 1 J an ua ry to 31 De ce m be r 19 84 19 85 19 86 19 87 19 88 30 A 61 .0 4 B I 61 .0 4- 11 , 13 , 18 W om en 's, gi rls ' an d in fa nt s' un de r ga rm en ts : W om en 's, gi rls ' an d in fa nt s' wo ve n py jam as an d ni gh td re ss es , of w oo l, of co tto n or of m an ­ m ad e te xt ile fib re s C hi na F I 1 00 0 pi ec es 1 20 0 20 0 1 24 8 20 8 1 29 8 21 6 1 35 0 22 5 1 40 4 23 4 31 61 .0 9 D 61 .0 9- 50 Co rse ts, co rse t-b elt s, su sp en de r-b elt s, br as sie re s, br ac es ,s us pe nd er s, ga rte rs an d th e lik e (in clu di ng su ch ar tic les of kn itt ed or cr oc he ted fab ric s) wh e ­ th er or no t el as tic : Br as sid re s, w ov en ,k ni tte d or cr o ­ ch et ed C hi na F B N L U K 1 00 0 pi ec es 1 20 0 45 0 45 0 1 24 8 46 8 46 8 1 29 8 48 7 48 7 1 35 0 50 6 50 6 ¢ 1 40 4 52 6 52 6 68 60 .0 4 A I II a) b) c) II I a) b) c) d) 60 .0 4- 02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 U nd er ga rm en ts, kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed : A. Ba bie s' ga rm en ts ;g irl s' ga rm en ts up to an d inc lud ing co mm erc ial si ze 86 : Ba bie s' un de rg ar m en ts of kn itt ed or cro ch ete d fab ric s, no te las tic or ru bb er iz ed C hi na U K T on ne s 50 52 55 58 61 73 60 .0 5 A II b) 3 60 .0 5- 16 , 17 , 19 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er T ra ck su its of kn itt ed or cr o ­ ch et ed fa br ic , no t ela sti c or ru bb er iz ed ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C 10 00 pi ec es 50 4 25 2 16 2 17 2 24 2 8 96 20 1 45 6 51 2 26 1 17 4 17 6 26 4 9 96 22 1 51 4 52 1 27 1 18 7 18 1 28 4 10 96 25 1 57 5 53 1 28 4 19 9 18 5 30 5 12 96 26 1 63 8 54 3 29 5 21 3 19 0 32 5 13 96 28 1 70 3 No L 198/58 Official Journal of the European Communities 27. 7 . 84 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 76 61 .0 1 B I 61 .0 2 B II a) 61 .0 1- 13 , 15 , 17 , 19 61 .0 2- 1 2, 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : M en 's an d bo ys ' wo ve n in du s ­ tri al an d oc cu pa tio na l clo th in g; wo m en 's, gi rls ' an d in fa nt s' w ov en ap ro ns ,s m oc k- ov er al ls an d ot he r in du str ial an d oc cu pa tio na l clo th in g (w he th er or no ta lso su it ­ ab le fo r do m es tic us e) , of wo ol , of co tto n or of m an -m ad e te xt ile fib re s C hi na D F I B N L U K IR L D K G R E E C T on ne s 1 50 0 13 6 27 1 81 24 1 20 41 25 2 31 5 1 50 7 15 5 29 6 92 27 4 21 46 28 2 41 9 1 51 6 17 5 31 9 10 4 31 0 22 51 31 2 52 8 1 52 3 19 9 34 2 11 8 34 5 24 57 34 2 64 2 1 53 1 22 4 36 5 13 3 38 2 25 63 38 2 76 1 78 61 .0 1 A II B II I V f) 1 g) 1 2 3 61 .0 1- 09 , 24 , 25 , 26 ,8 1, 92 ,9 5, 96 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en ba th ro be s, dr es sin g go wn s, sm ok in g ja ck et s an d sim ila r in do or w ea r, sk i su its co ns is tin g of tw o or th re e pie ce s an d ot he ro ut er ga r ­ m en ts , ex ce pt ga rm en ts of ca te ­ go rie s 6, 14 A , 14 B, 16 , 17 , 21 , 76 an d 79 ,o f w oo l, of co tto n or of m an -m ad e te xt ile fib re s Ch in a (') F I T on ne s 28 0 30 0 29 4 31 5 30 9 33 1 32 4 34 7 34 0 36 5 83 60 .0 5 A II a) b) 4 hh ) 11 22 33 44 iji j) 11 kk ) 11 11) 11 22 33 44 60 .0 5- 04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 ,8 9, 90 ,9 1 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d clo th in g ac ce ss or ie s: II . O th er : O ut er ga rm en ts, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , ot he r th an ga rm en ts of ca teg or ies 5, 7, 26 ,2 7, 28 , 71 , 72 , 73 , 74 an d 75 , of ' w oo l, of co tto n or of m an ­ m ad e te xt ile fib re s C hi na D F T on ne s 24 0 16 5 25 0 17 2 26 0 17 8 27 0 18 5 28 1 19 3 27 . 7 . 84 Official Journal of the European Communities No L 198/59 (') Se e A pp en di x. G R O U P II I A No L 198/60 Official Journal of the European Communities 27 . 7 . 84 C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) De sc rip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 De ce m be r 19 84 19 85 19 86 19 87 19 88 33 51 .0 4 A III a) 62 .0 3 B II b) 1 51 .0 4- 06 62 .0 3- 51 ,5 9 W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in clu di ng wo ve n fa br ics of mo no fil or str ip fal lin g wi th in he ad in g N o 51 .01 or 51 .02 ; A. W ov en fab ric s of sy nt he tic tex til e fib re s Sa ck s an d ba gs ,o f a kin d us ed fo r th ep ac ki ng or go od s: B. O fo th er te xt ile m at er ia ls : II . O th er : W ov en fab ric s of str ip or th e lik e of po ly eth yl en e or po ly ­ pr op yl en e, les st ha n 3 m w id e; wo ve n sa ck s of su ch str ip or th e lik e C hi na F B N L U K T on ne s 40 0 2 75 0 60 0 42 0 2 88 8 63 0 44 1 3 03 2 66 2 46 3 3 18 3 69 5 48 6 3 34 3 72 9 36 51 .0 4 B in 51 .0 4- 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 ,9 4, 97 ,9 8 W ov en fa br ic s of m an -m ad e fib re s (c on tin uo us ), in clu di ng wo ve n fa br ics of mo no fil or str ip fal lin g wi th in he ad in g No 51 .01 or 51 .02 ): B. W ov en fab ric so fr eg en er ate d tex ­ til e fib re s: W ov en fab ric s of re ge ne ra ted tex ­ til e fib re s (c on tin uo us ) ot he rt ha n th os e fo rt yr es an d th os e co nt ain ­ in g ela sto m er ic ya rn C hi na F T on ne s 21 4 22 5 23 6 24 8 26 0 Q ua nt ita tiv e lim its fro m IJ an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 84 19 85 19 86 19 87 19 88 37 56 .0 7 B C hi na T on ne s W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or w as te ): B. O fr eg en er ate d tex til e fib res : W ov en fa br ics of re ge ne ra ted tex ­ til e fib re s (d isc on tin uo us or wa ste ) ot he r th an na rro w w ov en fa br ic s, pi le fa br ics (in cl ud in g te rry fa br ics )a nd ch en ill e fa br ics 56 .0 7- 50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 ,8 4, 87 56 .0 7- 50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 ,8 7 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R 1 81 4 83 7 78 1 61 3 92 7 50 82 7 48 5 89 7 54 4 25 1 23 4 18 4 27 8 15 24 8 14 1 86 7 92 2 83 4 64 1 1 04 7 54 83 1 55 6 25 1 56 0 27 7 25 0 19 2 31 4 16 24 9 17 1 92 8 1 00 3 88 9 66 9 1 18 1 58 83 5 63 6 62 6 57 8 30 1 26 7 20 1 35 4 17 25 1 19 2 01 4 1 09 2 94 8 69 8 1 29 8 63 83 9 71 7 02 3 60 4 32 8 28 4 20 9 38 9 19 25 2 21 2 11 0 1 18 1 1 01 5 73 1 1 41 8 67 84 3 80 7 44 5 63 3 35 4 30 5 21 9 42 5 20 25 3 24 C hi na T on ne s a) O f w hi ch ot he r th an un ­ bl ea ch ed or bl ea ch ed 40 C hi na I T on ne s 38 0 39 9 41 9 44 0 46 2 27 . 7 . 84 Official Journal of the European Communities No L 198/61 62 .0 2 B IV a) c) Be d lin en ,t ab le lin en ,t oi le tl in en an d ki tc he n lin en ;c ur ta in s an d ot he r fu r ­ ni sh in g ar tic le s: B. O th er : W ov en cu rta in s (o th er th an ne t cu rta in s) an d fu rn ish in g ar tic les , of w oo l, of co tto n or of m an ­ m ad e te xt ile fib re s 62 .0 2- 83 ,8 5, 89 59 C hi na F T on ne s 18 5 19 6 20 8 22 0 23 3 58 .0 2 ex A B 59 .0 2 ex A Ot he r ca rpe ts, ca rp eti ng ,r ug s, ma ts an d m att in g, an a 'K ele m ', 'S ch u ­ m ac ks 'a nd 'K ar am an ie 'r ug s an d th e lik e (m ad e up or no t): Fe lt an d ar tic le s of fe lt, w he th er or no ti m pr eg na ted or co at ed : A. Fe lt in th e pi ec e or sim pl y cu tt o re ct an gu la rs ha pe : W ov en ,k ni tte d or cr oc he te d, ca r ­ pe ts, ca rp eti ng , ru gs , m ats an d m att in g, an d 'K ele m ', 'S ch u ­ m ac ks 'a nd 'K ar am an ie 'r ug s an d th e lik e (m ad e up or no t); flo or co ve rin g, of fe lt 58 .0 2- 04 , 06 , 07 , 09 , 56 , 61 , 65 , 71 ,7 5, 81 ,8 5, 90 59 .0 2- 01 ,0 9 C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 84 19 85 19 86 19 87 19 88 66 62 .0 1 A B I II a) b&gt; c) 62 .0 1- 10 , 20 , 81 , 85 ,9 3, 95 Tr av ell in g ru gs an d bl an ke ts : Tr av ell in g ru gs an d bl an ke ts, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na I T on ne s 37 5 39 8 42 1 44 6 47 3 No L 198/62 Official Journal of the European Communities 27.7.84 G R O U P II I B C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r \ l l 19 84 19 85 19 86 19 87 19 88 10 60 .0 2 A B 60 .0 2- 40 60 .0 2- 50 , 60 , 70 , 80 Gl ov es ,m itt en s an d m itt s, kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , im pr eg na ted or co ate d wi th art ifi cia lp las tic m ate ria ls Gl ov es ,m itt en s an d m itt s, kn itt ed or cr oc he te d, no t ela sti c or ru b ­ be riz ed ,o th er th an th os e of ca te ­ go ry 10 ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s C hi na D F U K 1 00 0 pa irs 4 00 0 2 50 0 1 30 0 O 4 20 0 2 62 5 1 36 5 (') 4 41 0 2 75 6 14 33 O 4 63 0 2 89 4 1 50 5 C) 4 86 2 3 03 8 1 58 0 (l) 67 60 .0 5 A II b) 5 B 60 .0 6 B II II I 60 .0 5- 93 , 94 , 95 , 96 ,9 7, 98 ,9 9 60 .0 6- 92 ,9 6, 98 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, ela sti c or ru bb er iz ed (in clu din g ela sti c kn ee -ca ps an d ela s ­ tic sto ck in gs ): B. O th er : Cl ot hi ng ac ce ss or ies an d ot he r ar tic les (e xc ep t ga rm en ts) , kn it ­ ted or cr oc he te d, no t el as tic or ru bb er ize d; ar tic les (o th er th an ba th in g co stu m es ) of kn itt ed or cr oc he te d fa br ic , el as tic or ru b ­ be riz ed ,o fw oo l, of co tto n, or of m an -m ad e te xt ile fib re s C hi na D T on ne s 75 0 79 5 84 3 89 3 94 7 27 . 7 . 84 Official Journal of the European Communities No L 198/63 (') Se eA pp en di x. C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r l l I l 19 84 19 85 19 86 19 87 19 88 69 60 .0 4 B IV b) 2 cc ) 60 .0 4- 54 U nd er ga rm en ts , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : W om en 's, gir ls' an d in fa nt s' kn itt ed or cr oc he te d pe tti co ats an d sli ps , of sy nt he tic tex til e fib re s, ot he rt ha n ba bi es 'g ar m en ts C hi na F 1 00 0 pi ec es 22 5 23 9 25 3 26 8 28 4 75 60 .0 5 A II b) 4 ff) 60 .0 5- 66 ,6 8 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er : M en 's an d bo ys ' su its (in clu di ng co or di na te su its co ns ist in g of tw o or th re e pie ce s wh ich ar e or de re d, pa ck ed , co ns ig ne d an d no r ­ m all y so ld to ge th er ), of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an ­ m ad e tex til e fib res , ex clu di ng sk is ui ts C hi na U K 1 00 0 pi ec es 45 47 49 52 55 80 61 .0 2 A 6 1. 04 A W om en 's, gir ls' an d in fa nt s' ou te r ga rm en ts : A. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d inc lud ing co mm erc ial si ze 86 : W om en 's, gir ls' an d in fa nt s' un de r ga rm en ts : A. Ba bie s' ga rm en ts ;g irl s' ga rm en ts up to an d in clu di ng co m m er cia l si ze 86 : C hi na F U K T on ne s 11 5 12 0 12 1 12 6 12 7 13 2 13 3 13 9 14 0 14 6 No L 198/64 Official Journal of the European Communities 27. 7 . 84 C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r l 19 84 19 85 19 86 19 87 19 88 80 (c on t'd ) 61 .0 2- 01 ,0 3 61 .0 4- 01 ,0 9 Ba bi es 'w ov en ga rm en ts of w oo l, of co tto n or or m an -m ad e te xt ile fib re s 82 60 .0 4 B IV a) c) 60 .0 4- 38 ,6 0 U nd er ga rm en ts , kn itt ed or cr oc he te d, no te la sti c or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : U nd er ga rm en ts , ot he r th an ba bi es ', kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed ,o f w oo l, of fin e an im al ha ir or of re ge ne ra ted te xt ile fi br es C hi na F B N L U K T on ne s 55 30 60 58 31 63 61 33 66 64 35 69 67 37 73 87 61 .1 0 61 .1 0- 00 Gl ov es , m itt en s, mi tts , sto ck in gs , so ck s an d so ck et te s, no t kn itt ed or cr oc he te d C hi na F U K T on ne s 14 0 70 14 7 73 15 4 77 16 2 81 17 0 85 G R O U P II I C C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 98 4) De sc rip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m iJ an ua ry to 31 De ce m be r I 19 84 19 85 19 86 19 87 19 88 91 62 .0 4 A n B II 62 .0 4- 23 ,7 3 Ta rp au lin s, sa ils ,a wn in gs ,s un bl in ds , ten ts an d ca m pi ng go od s: T en ts C hi na F B N L T on ne s 27 5 15 0 28 9 15 7 30 3 16 5 31 8 17 3 33 4 18 2 11 0 62 .0 4 A II I B II I 62 .0 4- 25 ,7 5 Ta rp au lin s, sa ils ,a wn in gs ,s un bl in ds , ten ts an d ca m pi ng go od s: W ov en pn eu m at ic m at tre ss es C hi na F T on ne s 40 0 42 0 44 1 46 3 48 6 27 . 7 . 84 Official Journal of the European Communities No L 198/65 No L 198/66 Official Journal of the European Communities 27. 7. 84 Appendix to Annex III Category ProvisionsSuppliercountry For fabrics below 115 cm in width (NIMEXE codes 55.09-04, 08 , 11 , 15 , 32 , 35, 51 , 53, 68 and 71 ), the following additional quantities may be exported to the EEC by China : 2 i China (tonnes) 1984 1985 1986 1987 1988 D F I BNL UK IRL DK GR EEC 270 289 125 194 234 35 35 18 1 200 273 289 126 194 236 35 35 18 1 206 274 289 128 194 239 35 35 18 1 212 277 289 129 194 241 35 35 18 1 218 280 290 130 194 242 35 35 18 1 224 2 China For fabrics for medical gauze (NIMEXE codes 55.09-03 and 10), the following additional quantities may be exported to the EEC by China : (tonnes ) 1984 1985 1986 1987 1988 D F I BNL UK IRL DK GR EEC 321 245 450 174 255 18 22 15 1 500 324 246 450 174 259 18 22 15 1 508 327 248 450 174 261 18 22 15 1 515 330 250 450 174 264 18 22 15 1 523 333 252 450 174 266 18 22 15 1 530 2 China Possibility of transfer to and from category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the cate ­ gory is merged with category 3 . 2 a) China The following levels apply to Benelux for this category combined with category 3 a): (tonnes) 1984 1985 1986 1987 1988 212 214 216 218BNL 210 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2 . 3 a) China See category 2 a). 4 China Possibility for each of the years 1984 to 1988 to convert 250 000 pieces within the EEC quota into 500 000 singlets (NIMEXE codes 60.04-50, 58 , 79 and 89) as follows : 27 . 7 . 84 Official Journal of the European Communities No L 198/67 Category Suppliercountry Provisions (1 000 pieces) Pieces of category 4 Number of singlets D F I BNL UK IRL DK GR EEC 70 58 37 25 48 2,5 6 3,5 250 140 116 74 50 96 5 12 7 500 5 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair (for the United Kingdom these sub-limits also cover the same products made of wool): Cpieces) 1984 1985 1986 1987 1988 EEC UK 49 500 11 000 51 480 1 1 400 53 540 11 900 55 680 12 400 57 910 12 900 6 ^Zhirici The following additional quantities of shorts (NIMEXE codes 61.01-62, 64 and 66) may be exported by China to the EEC : (1 000 pieces) 1984 1985 1986 1987 1988 D F I BNL UK IRL DK GR EEC 235 115 85 77 (*) 100 6 24 8 650 237 119 90 79 ( »)' 109 6 24 9 673 240 123 94 81 C) 118 6 24 10 696 244 127 98 «3 C) 128 6 24 11 721 247 131 103 85 (*) 137 6 25 12 746 .(*) For Benelux, the quantities are added to the Benelux quota for category 6. 6 China The following sub-limits apply within the quantitative limits prescribed in the Annex for Benelux : Long trousers : (1 000 pieces) 1984 1985 1986 1987 1988 BNL 468 476 482 489. 495 20 China See category 39 . No L 198/68 Official Journal of the European Communities 27 . 7 . 84 Category Supplier country Provisions 39 China The quantitative limits prescribed in die Annex include bed linen of category 20. The following sub-limits apply within the quantitative limits prescribed in the Annex for France : Household linen other than embroidered : II\ (tonnes) \ 1984 1985 1986 1987 1988 F 167 175 184 193 203 The following sub-limits for bed linen apply within the quantitative limits prescribed in the Annex for Benelux : ll\ (tonnes) 1984 1985 1986 1987 1988 I BNL 42 44 46 49 51 19 China The quantitative limits prescribed in the Annex include cotton hand ­ kerchiefs of category 89. 78 China The quantitative limits prescribed in the Annex include women's outer wear, other, of category 81 . 10 China The following sub-limits apply within the quantitative limits prescribed in this Annex for the Unitecf Kingdom : Knitted gloves, mittens and mitts of former category 10 (coated or impregnated) (NIMEXE code 60.02-40) : Il (1 000pairs) 1984 1985 1986 1987 1988 UK 200 210 220 231 243 58 China For Greece, further consultations will be held on imports . For the Federal Republic of Germany, 19 °/o of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair, except in the case of categories 13, 23 , 24, 26, 73 , 67, 76 and 83 . 27.7 . 84 No L 198/69Official Journal of the European Communities ANNEX IV referred to in Article 2 (2) and 14 ( 1 ) PARTI Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VI to this Regu ­ lation. 3 . Non-commercial imports exempt from pro ­ duction of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 4 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph 3 shall be adopted in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 (l). Pending the implementation of these rules, the Member States may continue to apply the national rules in force in this field . Origin Article 1 1 . Products listed in Annex I, originating in China, may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex V. 2 . The certificates of origin shall be issued by the competent governmental authorities of China if the products in question can be considered products orig ­ inating in China within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within groups I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice or, where there is no invoice, on another commercial document relating to the products in question, to the effect that the said products originate in China within the meaning of the relevant rules in force within the Community. 4 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . PART II Administrative cooperation Article 4 The Commission shall supply the Member States' authorities with the names and addresses of the auth ­ orities in China competent to issue certificates of origin and export licences together with specimens of stamps used by these authorities. Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . Article J Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent Community authorities have Reasonable doubt as to the authenticity of the certi ­ ficate of origin or export licence or as to the accuracy 1 . The certificates of origin form A and forms APR presented at the time of importation into the ( ») OJ No L 148 , 26. 6 . 1968, p. 1 . No L 198/70 Official Journal of the European Communities 27. 7 . 84 of the information regarding the true origin of the products in question. In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in China giving, where appro ­ priate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said licence are inaccurate. 2. The provisions of paragraph 1 above shall also be applicable to subsequent verfications of the declarations of origin referred to in Article 1 (3) of this Annex. 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest. The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and, in particular, the true origin of the goods (l). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States. At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802/68 , examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1 ( 1 ) and (2), in respect of the products concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 . 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question. Article 6 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request China to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation. The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent information enabling die true origin of the goods to be determined. 2 . In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of China which is considered of use in preventing the contravention of the provisions of this Regulation. 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 15 of this Regulation, may agree with China to take such measures as are necessary to prevent recurrence of such contravention. ( ! ) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in China . 27.7 . 84 Official Journal of the European Communities No L 198/71 ANNEX V referred to in Articles 1 (2) and 9 (2) (a) a description of the products concerned ; (b) the relevant category, tariff heading or sub ­ heading and the NIMEXE code ; (c) the reasons which have led to the decision . Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to this Regulation, the competent authorities of tjje Member States shall provide 30 days' notice , from the date of the Community's notification, before the decision is put into effect. 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice, provided that the goods in question are presented for importation within 60 days of that date. 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)* to Council Regulation (EEC) No 1445/72, as last amended by Commission Regulation (EEC) No 3589/83 (4). PARTI Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation (EEC) No 950/68 (') on the 'Common Customs Tariff , as subsequently amended, and on the Annex to Council Regulation (EEC) No 1445 /72 (2), 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)', as sub ­ sequently amended. Article 2 On the initiative of the Commission or of a Member State, the Common Customs Tariff Nomenclature Committee, which was established by Council Regu ­ lation (EEC) No 97/69 (3), as subsequently amended, and the NIMEXE Committee , established by Council Regulation (EEC) No 1445/72 , will examine urgently, in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories. Article 3 The Commission shall inform China of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent authorities of the Community. Article 4 The Commission shall inform the competent auth ­ orities of China of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to this Regulation, within one month at the latest of their adoption. Such communication shall include : Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall , without delay, initiate consul ­ tations in accordance with Article 15 of this Regu ­ lation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex III to this Regulation. Article 7 1 . Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the C) OJ No L 172 , 22 . 7 . 1968 , p. 1 . (J) OJ No L 161 , 17 . 7 . 1972, p . 1 . O OJNoL 14, 21 . 1 . 1969, p . 1 . (4) OJ No L 364, 27. 12 . 1983, p. 8 . No L 198/72 Official Journal of the European Communities 27 . 7 . 84 PART II Double-checking system Article 11 1 . The competent government authorities of China shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (') referred to in Article 14 . Article 12 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language. It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned. 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import regime which, in accordance with the provisions of this Regulation, is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent auth ­ orities of China of the details of the case in question. 3 . Member States , at the time of the communi ­ cation referred to in paragraph 2, shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of China of the provisional debits referred to in paragraph 3, within 30 days of the date of such provisional debit. Article 8 In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of China, the Commission, if necessary and in accordance with the procedure provided for in Article 15 of this Regulation, shall enter into consultations with China, in order to reach agreement on the classification definitively applicable for the products causing the divergence . Article 9 The Commission, in agreement with the competent authorities of the Member State or States of impor ­ tation and of China, may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence. Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required, in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees, to establish definitively the classification of the goods concerned . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (3) of this Regulation. Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped. (') In this Annex, the term 'import authorization' shall apply both to import authorization or equivalent document referred to in Article 3 (2) of this Regulation. 27.7.84 Official Journal of the European Communities No L 198/73 Article 1 7 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by China for a particular category in any agreement year exceed the share established for that category, tine said authorities shall suspend the further issue of import authorization or documents. In this event, these authorities shall immediately inform the authorities of China and the Commission, and the special consultation procedure set out in Article 15 of this Regulation shall be initiated forthwith by the Commission. 2 . Exports of China not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import author ­ ization or documents by the competent authorities of a Member State. However, if in exceptional cases the import of such products is allowed into a Member State by the competent authorities, the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of China. 2 . The import authorizations shall be valid for six months from the date of their issue. 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The importer's declaration or request to obtain the import authorization shall contain : (a) the names of the importer and exporter; (b) the country of origin of the products or, when different, the country of export or of purchase ; (c) a description of the products, including :  their commercial designation,  a description of the products in accordance with the tariff heading or subheading and/or the statistical code of the NIMEXE; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question ; (e) the value of the products, as indicated in box 12 of the export licence ; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; ( i ) date and signature of importer. 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of China on the basis of which the import authorizations have been issued. Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules. PART HI Form and production of export certificates and certi ­ ficates of origin, and common provisions Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such. They shall be made out in English or French. If they are completed by hand, entries must be in ink and in printscript. These documents shall measure 210 x 297 mm. The paper used must be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. If the documents have several copies only the top copy, which is the original, shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation. No L 198/74 Official Journal of the European Communities 27 . 7 . 84 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. 3 . This number shall be composed of the following elements ('):  two letters identifying China as follows : CN  two letters identifying the Member State of destination as follows : BL = Benelux DK = Denmark DE = Federal Republic of Germany FR = France GB = United Kingdom GR = Greece IE = Ireland IT = Italy  a one-digit number identifying the quota year, corresponding to the last figure in the respective Agreement year, e.g. *4* for 1984,  a two-digit number identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 0000 1 to 99999 allocated to the respective Member State of destination . Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they shall bear the endorsement 'd6iivr6 &amp; posteriori' or 'issued retrospectively*. Article 20 In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata' or 'duplicate*. The duplicate shall bear the date of the original licence or certificate. (') This provision will enter into force at a later date. Appendix to Annex VI 1 Exporter (name , full address , country) Exportateur (nom, adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE in regard to TEXTILE HANDICRAFTS and TRADITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products witii the European Economic Community 3 Consignee (name, full address , country) Destinataire (nom , adresse complÃ ¨te , pays ) CERTIFICAT relatif aux PRODUITS TEXTILES FAITS A LA MAIN, et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRI ­ CATION ARTISANALE, dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©cono ­ mique europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - Description of goods Marques et numÃ ©ros - Nombre et nature des colis - DÃ ©signation des marchandises 9 Quantity QuantitÃ © 10 FOB Value C ) Valeur fob ( ) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the consignment described above includes only the following traditional textile products of the cottage industry of the country shown in box No 4 : a) garments obtained manually from fabrics and sewn solely by hand without the aid of any machine (2); b ) other textile articles obtained manually from the fabrics woven on hand or foot operated looms and sewn solely by hand without the aid of any machine (handicrafts) (2); c) traditional folklore handicraft textile products as defined in the Hst agreed between the European Economic Community and the country shown in box No 4. Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant traditionnellement de la fabrication artisanale du pays figurant dans la case 4 : a) vÃ ªtements obtenus manuellement Ã partir de tissus et cousus uniquement Ã la main sans l'aide d'une machine n; b) autres articles textiles obtenus manuellement Ã partir de tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied et cousus uniquement Ã la main sans l'aide d'une machine (handicrafts) (2); c) produits textiles relevant du folklore traditionnel comme dÃ ©finis dans la liste convenue entrÃ © la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . ( )I n th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de vente. (J )D el et e as ap pr op ria te - Bi ffÃ © r la (les) mentio n(s ) inutile(s). 12 Competent authority (rÃ ­ame, full address , country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At-Ã , Ã ¿Ã ·-le (Signature) (Stamp - Cachet) class="page"> 1 Exporter ( name, tull address, country) Exportateur (nom. adresse complÃ ¨te, pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentais 4 Category number NumÃ ©ro de catÃ ©gorie I l 5 Consignee (name, lull address, country) Destinataire (nom, adresse complÃ ¨te, pays) EXPORT LICENCE (Textile products) LICENCE D' EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date ot shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF 600DS Marques et numÃ ©ros - Nombre et nature des colts - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value (') VÃ ¤leur fob Ã 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA OE L'AUTORITÃ  COMPÃ TENTE I, the undersigned, certify that the grads described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community. Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority (name, M address, country) AutoritÃ © compÃ ©tente (nom. adresse complÃ ¨te, pays) At - Ã on - le (Signature) (Stamp - Cachet)(1)S ho w ne t w ei gh t (kg) an d al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In diq ue rl e po id s ne t e n kil og ra m m es ai ns i q ue la qu an tity da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ ©g or ie si ce tte un ite n' es t p as le po ids net. O In th e cu rre nc y of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra td e vente. class="page"> 27 . 7 . 84 Official Journal of the European Communities No L 198/79 ANNEX VI referred to in Article 4 Cottage industry and folklore products 1 . The exemption provided for in Article 4 in respect of cottage industry products shall apply only to the following types of product : (a) garments traditionally made by hand in the cottage industry of China from fabrics and sewn solely by hand without the aid of any machine ; (b) other textile articles traditionally made by hand in the cottage industry of China from fabrics woven on hand or foot operated looms; being fabrics of a kind traditionally made in the cottage industry of China and sewn solely by hand without the aid of any machine ; (c) traditional folklore textile products of China, made by hand, as defined in a list annexed to the Agreement. 2 . Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by die competent authorities in China. The certificates shall specify the grounds on which exemption is granted . 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with China shall be initiated as soon as possible, with a view to resolving the situation by the adoption of quantitative limit, in accordance with Article 12 of this Regulation . class="page"> I Exporter ( name .' full address country ) Exportateur (nom. adresse complÃ ¨te , pays) ORIfilNAL 2 Ne 3 Quota year AnnÃ ©e contingentai » 4 Category number NumÃ ©ro de catÃ ©gorie l l I 5 Consignee (name, full address, country) Destinataire (nom. adresse complÃ ¨te , pays) CERTIFICATE OF 0RI6IN (Tintile products) ) In the currency of the sale contract - Dans la monnaie du contrat de vente . CERTIFICAT D' ORIGINE (Produits textiles) 6 Country of origin Pays (forigine 7 Country of (testmation Pays de destination B Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transpori 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB Value (*) Valeur fob 0 4 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE i. the undersigned, certify that the goods described above originated in the country shown in box No 6, in accordance with the provisions in force in the European Economic Community Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne. o Sh ow ne t w eig ht (kg) an d al so qu an tity in th e un it pr es cr ib ed fo r c at eg or y w he re ot he r th an ne t w eig ht - In di qu er le po id s ne t e n kil og ra m m es ai ns i q ue la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t pa s le po id s ne t (') In th e cu rre nc y of th e sa le co nt ra ct - D an s la m on na ie du co nt ra td e vente. r Ã º . · 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente (nom. adresse complÃ ¨te , pays) At - Ã . on - le (Signature ) iStamp - Cachet) class="page"> 27.7.84 No L 198/83Official Journal of the European Communities ANNEX VII referred to in Article 6 Outward processing traffic 4 . The Commission shall inform China of any measures taken pursuant to the preceding paragraphs . Article 4 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for by the Regulations on economic outward processing in force in the Community. A specific quantitative limit shall be debited for the year in which the prior authorization is issued. Article 5 The certificate of origin provided for in Article 1 of Annex IV to this Regulation shall be issued by the competent governmental authorities in China, in accordance with the provisions of Annex IV, for all products covered by this Annex . Certificates so issued shall bear a reference to the prior authorization referred to in Article 4 as evidence that the processing operation indicated in the prior authorization has been carried out in China. Article 1 Re-imports into the Community of textile products listed in the Appendix to this Annex and effected in accordance with the Regulations on economic outward processing in force in the Community shall not be subject to the quantitative limits referred to in Article 3 of this Regulation when they are subject to the specific quantitative limits set out in the Appendix and have been effected into the Community or the Member State referred to in the Appendix after processing in China. The breakdown of Community quantitative limits between Member States for the years 1984 to 1988 shall be carried out in accordance with the procedure laid down in Article 16 of this Regulation . Article 2 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 16 of this Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation . Article 3 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 16 of this Regulation 2 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 16 of this Regulation . 3 . Member States which record a need for additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 16 . Failure to comply with this provision shall not entail the ipso facto rejection of the prior authorization, except where there is grave suspicion of fraudulent practice or serious irregularity and subject to the appropriate precautionary measures to be taken before the products are given clearance . Article 6 The competent authorities of the Member States shall provide the Commission with the names and addresses of the Community authorities competent to issue both the prior authorizations referred to in Article 4 and the specimens of stamp impressions used by them. No L 198/84 Official Journal of the European Communities 27 . 7 . 84 Appendix to Annex VII The product descriptions set out in Annex I are repeated here in a shortened version Quantitative outward processing trade objectives Category Description Member State Units Years Quantity 6 Men's and women's woven trousers, men's breeches EEC 1 000 pieces 1984 1985 1986 1987 1988 750 789 831 874 920 7 Women's woven and knitted blouses EEC 1 000 pieces 1984 1985 1986 1987 1988 200 206 212 219 225 8 Men's woven shirts EEC 1 000 pieces 1984 1985 1986 1987 1988 700 716 732 748 765 21 Men's and women's woven anoraks, windcheaters EEC 1 000 pieces 1984 1985 1986 1987 1988 450 480 513 547 584 26 Dresses, woven and knitted D 1 000 pieces 1984 1985 1986 1987 1988 300 318 337 357 379 76 Men's and women's woven workwear D Tonnes 1984 1985 1986 1987 1988 300 320 342 365 390